Exhibit 10.1

Execution Version

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

This CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT, dated as of
September 20, 2016 (this “Agreement”), is by and among NOBLE MIDSTREAM PARTNERS
LP, a Delaware limited partnership (the “Partnership”), NOBLE MIDSTREAM GP LLC,
a Delaware limited liability company and the general partner of the Partnership
(the “General Partner”), NOBLE ENERGY, INC., a Delaware corporation (“Noble”),
NOBLE MIDSTREAM SERVICES, LLC, a Delaware limited liability company (“Opco”),
NBL MIDSTREAM, LLC, a Delaware limited liability company (“NBL Midstream”), NBL
MIDSTREAM HOLDINGS LLC, a Delaware limited liability company (“NBL Midstream
Holdings”), COLORADO RIVER DEVCO GP LLC, a Delaware limited liability company
(“Colorado River GP”), GREEN RIVER DEVCO GP LLC, a Delaware limited liability
company (“Green River GP”), GUNNISON RIVER DEVCO GP LLC, a Delaware limited
liability company (“Gunnison River GP”), LARAMIE RIVER DEVCO GP LLC, a Delaware
limited liability company (“Laramie River GP”), SAN JUAN RIVER DEVCO GP LLC, a
Delaware limited liability company (“San Juan River GP”), BLANCO RIVER DEVCO LP,
a Delaware limited partnership (“Blanco River LP”) and BLANCO RIVER DEVCO GP
LLC, a Delaware limited liability company (“Blanco River GP”) (each, a “Party”
and collectively, the “Parties”).

RECITALS

WHEREAS, the General Partner and Opco have caused the formation of the
Partnership pursuant to the Delaware Revised Uniform Limited Partnership Act (as
amended from time to time, the “Delaware Partnership Act”) for the purpose of
owning, operating, developing and acquiring domestic midstream infrastructure
assets, as well as engaging in any business activity that is approved by the
General Partner and that lawfully may be conducted by a limited partnership
organized under the Delaware Partnership Act;

WHEREAS, in order to accomplish the objectives and purposes in the first recital
above, each of the following actions has been taken on or prior to the date
hereof:

1. Opco and its wholly owned subsidiary Colorado River GP formed Colorado River
DevCo LP, a Delaware limited partnership (“Colorado River LP”), and contributed
an aggregate of $1,000 to Colorado River LP in exchange for a 99% limited
partner interest and 1% general partner interest in Colorado River LP,
respectively;

2. Opco and its wholly owned subsidiary Green River GP formed Green River DevCo
LP, a Delaware limited partnership (“Green River LP”), and contributed an
aggregate of $1,000 to Green River LP in exchange for a 99% limited partner
interest and 1% general partner interest in Green River LP, respectively;

3. Opco and its wholly owned subsidiary Gunnison River GP, formed Gunnison River
DevCo LP, a Delaware limited partnership (“Gunnison River LP”), and contributed
an aggregate of $1,000 to Gunnison River LP in exchange for a 99% limited
partner interest and 1% general partner interest in Gunnison River LP,
respectively;



--------------------------------------------------------------------------------

4. Opco and its wholly owned subsidiary Laramie River GP, formed Laramie River
DevCo LP, a Delaware limited partnership (“Laramie River LP”), and contributed
an aggregate of $1,000 to Laramie River LP in exchange for a 99% limited partner
interest and 1% general partner interest in Laramie River LP, respectively; and

5. Opco and its wholly owned subsidiary San Juan River GP formed San Juan River
DevCo LP, a Delaware limited partnership (“San Juan River LP”), and contributed
an aggregate of $1,000 to San Juan River LP in exchange for a 99% limited
partner interest and 1% general partner interest in San Juan River LP,
respectively;

6. Opco contributed to Colorado River LP all right, title and interest in and to
all of Opco’s interest in and to (a) the crude oil, natural gas and produced
water gathering system and assets servicing the Wells Ranch IDP (as described on
Exhibit A), (b) the central gathering facility servicing the Wells Ranch IDP,
(c) the fresh water storage and delivery system assets servicing the Wells Ranch
IDP, (d) the crude oil gathering system assets servicing the East Pony IDP (as
described on Exhibit A), (e) the Plattesville crude oil treating facility
assets, (f) the Briggsdale crude oil treating facility assets, (g) Real Estate
Agreements (as defined herein) to the extent the same relate to (a)-(f) with a
portion of the assets listed in (a)-(g) conveyed by Opco on behalf of Colorado
River GP such that as a result of such contribution Colorado River GP holds a
75% general partner interest and Opco holds a 25% limited partner interest in
Colorado River LP;

7. Opco contributed to Green River LP all right, title and interest in and to
all of Opco’s interest in each Real Estate Agreement related to the Mustang IDP
(as described on Exhibit A), which such Real Estate Agreements related to fresh
water systems being constructed and to crude oil, natural gas and additional
water infrastructure that is planned in the Mustang IDP (collectively, the
“Mustang IDP Assets”), with a portion of the Mustang IDP Assets conveyed by Opco
on behalf of Green River GP such that as a result of such contribution Green
River GP holds a 10% general partner interest and Opco holds a 90% limited
partner interest in Green River LP;

8. Opco contributed to Gunnison River GP all right, title and interest in and to
a 4% limited partner interest in Gunnison River LP held by Opco, which converted
to a general partner interest in Gunnison River LP such that Gunnison River GP
holds a 5% general partner interest and Opco holds a 95% limited partner
interest in Gunnison River LP;

9. Opco contributed to Laramie River GP all right, title and interest in and to
a 4% limited partner interest in Laramie River LP held by Opco, which converted
to a general partner interest in Laramie River LP such that Laramie River GP
holds a 5% general partner interest and Opco holds a 95% limited partner
interest in Laramie River LP;

10. Opco contributed to San Juan River LP all right, title and interest in and
to (a) the fresh water storage and delivery system assets servicing the East
Pony IDP and (b) all of Opco’s interest in Real Estate Agreements to the extent
the same relate to produced water facilities and a fresh water system, which are
being constructed and will consist of pipelines, ponds and storage capacity in
the East Pony IDP (collectively, the “East Pony IDP Assets”), with a portion of
the East Pony IDP Assets conveyed by Opco on behalf of San Juan River GP such
that as a result of such contribution San Juan River GP holds a 5% general
partner interest and Opco holds a 95% limited partner interest in San Juan River
LP;

 

2



--------------------------------------------------------------------------------

11. Opco distributed to NBL Midstream, who in turn contributed to NBL Midstream
Holdings, all right, title and interest in and to all of Opco’s interest in
(a) the natural gas gathering system servicing the East Pony IDP, (b) the Keota
gas processing plant servicing the East Pony IDP, (c) the Keota LNG plant,
(d) the Lilli gas processing plant servicing the greater East Pony IDP,
(e) Non-System Pipelines located in Northern Colorado and (f) Real Estate
Agreements to the extent the same relate to (a)-(e); and

12. Opco and its wholly owned subsidiary Blanco River GP formed Blanco River LP
and contributed an aggregate $1,000 to Blanco River LP in exchange for a 99%
limited partner interest and a 1% general partner interest in Blanco River LP,
respectively.

WHEREAS, concurrently with the consummation of the transactions contemplated
hereby, each of the matters provided for in Article II will occur in accordance
with its respective terms;

WHEREAS, the boards of directors, members or partners of the Parties have taken
or caused to be taken all corporate, limited liability company and partnership
action, as the case may be, required to approve the transactions contemplated by
this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the Parties agree as follows:

ARTICLE I

DEFINITIONS

Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms below:

“Affiliate” has the meaning assigned to it in the First Amended and Restated
Agreement of Limited Partnership of the Partnership.

“Blanco River LP Agreement” means the Agreement of Limited Partnership of Blanco
River LP, dated as of June 6, 2016.

“Closing Date” means the date on which the closing of the Offering occurs.

“Colorado LP Agreement” means the Agreement of Limited Partnership of Colorado
River LP, dated as of August 20, 2015.

“Common Units” has the meaning given such term under the LP Agreement.

“DE Basin Assets” has such meaning ascribed to it in Section 2.4 of this
Agreement.

“Deferred Issuance” has the meaning given such term under the LP Agreement.

 

3



--------------------------------------------------------------------------------

“DevCo LP Interests” means, collectively, the (i) 20% limited partner interest
in Colorado River LP, (ii) 75% limited partner interest in Green River LP,
(iii) 95% limited partner interest in Gunnison River LP, (iv) 75% limited
partner interest in San Juan River LP, and (v) 75% limited partner interest in
Blanco River LP, in each case owned by Opco after giving effect to Sections 2.1
through 2.4, but prior to the consummation of the other transactions
contemplated hereby.

“DevCos” means, collectively, Colorado River LP, Green River LP, Gunnison River
LP, Laramie River LP, San Juan River LP and Blanco River LP.

“Effective Time” means 12:01 a.m. Eastern Time on the Closing Date.

“Firm Units” means the 12,500,000 Common Units to be issued and sold to the
Underwriters pursuant to the Underwriting Agreement.

“Green River LP Agreement” means the Agreement of Limited Partnership of Green
River LP, dated as of August 20, 2015.

“IDP” means integrated development plan area.

“IPO Proceeds” has such meaning ascribed to it in Section 2.8 of this Agreement.

“Laramie River LP Agreement” means the Agreement of Limited Partnership of
Laramie River LP, dated as of August 20, 2015.

“LP Agreement” means the First Amended and Restated Agreement of Limited
Partnership of the Partnership.

“Noble Entities” means Noble and each of its Affiliates.

“Non-System Pipelines” means those pipelines that do not comprise a part of the
assets contributed to the Partnership or the DevCos, as applicable.

“Offering” means the initial offering and sale of Common Units to the public
(including the offer and sale of Common Units pursuant to the Over-Allotment
Option), as described in the Registration Statement.

“Option Period” means the period from the Closing Date to the date that is
thirty days after the Closing Date.

“Option Units” means up to an additional 1,875,000 Common Units that the
Underwriters may purchase from the Partnership pursuant to the Over-Allotment
Option.

“Original General Partner Interest” has the meaning set forth in the LP
Agreement.

“Original Limited Partner Interest” has the meaning set forth in the LP
Agreement.

“Over-Allotment Option” means the option granted to the Underwriters by the
Partnership pursuant to Section 2 of the Underwriting Agreement.

 

4



--------------------------------------------------------------------------------

“Real Estate Agreements” means the easements, rights-of-way, permits, use by
special review, surface use agreements, joint use agreements, licenses and other
agreements (including agreements that may be in negotiation or in process by a
Party and are ultimately executed by a Party) from landowners, lessors, easement
holders, governmental authorities, or other parties controlling the surface or
subsurface estates of such land.

“Registration Statement” means the Registration Statement on Form S-1 filed with
the United States Securities and Exchange Commission (Registration
No. 333-207560), as amended.

“San Juan River LP Agreement” means the Agreement of Limited Partnership of San
Juan River LP, dated as of August 20, 2015.

“Structuring Fee” has such meaning ascribed to it in Section 2.9 of this
Agreement.

“Subordinated Unit” has the meaning given to such term in the LP Agreement.

“Transaction Expenses” has such meaning ascribed to it in Section 2.9 of this
Agreement.

“Underwriters” means, collectively, each member of the underwriting syndicate
named as an underwriter in Schedule I to the Underwriting Agreement.

“Underwriting Agreement” means the Underwriting Agreement, dated September 14,
2016 by and among NBL Midstream, the Partnership, the General Partner, Opco and
Barclays Capital Inc., Robert W. Baird & Co. Incorporated and J.P. Morgan
Securities LLC, as representatives of the Underwriters.

ARTICLE II

CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS

The following transactions set forth in Sections 2.1 through 2.5 shall be
completed immediately prior to the Effective Time:

2.1 Contribution of Colorado River Interest. Opco hereby contributes to Colorado
River GP all right, title and interest in and to a 5% limited partner interest
in Colorado River LP (the “Colorado River Interest”) held by Opco, which,
notwithstanding any provision of the Colorado River LP Agreement to the
contrary, is converted to a general partner interest in Colorado River LP such
that after giving effect to this Section 2.1, Colorado River GP will hold a 80%
general partner interest and Opco will hold a 20% limited partner interest in
Colorado River LP, and Colorado River GP hereby accepts the rights, title and
interest to the Colorado River Interest as a capital contribution.

2.2 Contribution of Green River Interest. Opco hereby contributes to Green River
GP all right, title and interest in and to a 15% limited partner interest in
Green River LP (the “Green River Interest”) held by Opco, which, notwithstanding
any provision of the Green River LP Agreement to the contrary, is converted to a
general partner interest in Green River LP such that after giving effect to this
Section 2.2, Green River GP will hold a 25% general partner interest and Opco
will hold a 75% limited partner interest in Green River LP, and Green River GP
hereby accepts the rights, title and interest to the Green River Interest as a
capital contribution.

 

5



--------------------------------------------------------------------------------

2.3 Contribution of San Juan Interest. Opco hereby contributes to San Juan River
GP all right, title and interest in and to a 20% limited partner interest in San
Juan River LP (the “San Juan River Interest”) held by Opco, which,
notwithstanding any provision of the San Juan River LP Agreement to the
contrary, is converted to a general partner interest in San Juan River LP such
that after giving effect to this Section 2.3, San Juan River GP will hold a 25%
general partner interest and Opco will hold a 75% limited partner interest in
San Juan River LP, and San Juan River GP hereby accepts the rights, title and
interest to the San Juan River Interest as a capital contribution.

2.4 Contribution of Assets to Blanco River LP. Opco hereby contributes to Blanco
River LP all right, title and interest in and to Real Estate Agreements related
to the Delaware Basin, which Real Estate Agreements are related to crude oil
gathering and produced water gathering infrastructure, to the extent that such
assets and infrastructure is constructed or operated in the Delaware Basin
(collectively, the “DE Basin Assets”) (a portion of the DE Basin Assets is being
conveyed by Opco on behalf of Blanco River GP such that after giving effect to
this Section 2.4, Blanco River GP will hold a 25% general partner interest and
Opco will hold a 75% limited partner interest in Blanco River LP) and Blanco
River LP hereby accepts the rights, title and interest to the DE Basin Assets as
capital contributions. Notwithstanding any provision of the Blanco River LP
Agreement to the contrary, in consideration of the foregoing capital
contributions, Blanco River LP hereby issues sufficient partnership interests in
Blanco River LP to Opco and Blanco River GP such that following such
contributions and issuances, Blanco River GP holds a 25% general partner
interest in Blanco River LP and Opco holds a 75% limited partner interest in
Blanco River LP and Opco and Blanco River GP shall be bound by the Blanco River
LP Agreement and continue as limited partner and general partner, as applicable,
with respect to the portion of its respective interest in Blanco River LP.

2.5 Distribution of General Partner, Partnership Limited Partner Interests and
DevCo LP Interests. Opco hereby distributes to NBL Midstream (i) its 100%
limited liability company interest in the General Partner, (ii) its 99% limited
partner interest in the Partnership and (iii) the DevCo LP Interests; and NBL
Midstream hereby accepts such limited liability company interest, limited
partner interests and DevCo LP Interests, and NBL Midstream shall be bound by
the limited liability company agreement of the General Partner, the LP Agreement
and the applicable agreement of limited partnership of each of the DevCos, as
applicable, and notwithstanding anything to the contrary in such agreements,
Opco shall be admitted as or continue as a member or limited partner with
respect to the portion of its respective interest in the General Partner, the
Partnership and each such DevCo, as applicable.

Each of the following transactions set forth in Sections 2.6 through 2.10 shall
be completed as of the Effective Time in the order set forth herein:

2.6 Redemption of the Original General Partner Interest. The General Partner and
NBL Midstream amend and restate the Agreement of Limited Partnership of the
Partnership, dated as of December 23, 2014, and, upon the execution of the LP
Agreement, dated as of the Closing Date, the General Partner will be issued a
non-economic general partner interest in the

 

6



--------------------------------------------------------------------------------

Partnership. The Partnership hereby redeems the Original General Partner
Interest acquired by the General Partner upon formation of the Partnership, and
hereby refunds and distributes to the General Partner $20, along with any
interest or other profit that resulted from the investment or other use of such
initial contribution.

2.7 Contribution of Opco to the Partnership. NBL Midstream hereby contributes to
the Partnership all right, title and interest in and to all of the outstanding
limited liability company interests in Opco (the “Opco Interests”) in exchange
for (a) 1,527,584 Common Units representing an approximate 4.8% limited partner
interest (based on an aggregate of 31,805,168 Common Units and Subordinated
Units to be outstanding after the completion of the Offering) in the Partnership
(the “Sponsor Common Units”), (b) 15,902,584 Subordinated Units representing a
50.0% limited partner interest (based on an aggregate of 31,805,168 Common Units
and Subordinated Units to be outstanding after the completion of the Offering)
in the Partnership (the “Sponsor Subordinated Units”), (c) all of the limited
partner interests in the Partnership classified as “Incentive Distribution
Rights” under the LP Agreement, (d) the right to receive a cash distribution
from the Partnership in the amount of up to approximately $296.9 million from
the net proceeds from the sale of the Firm Units and Option Units in the
Offering, and the Partnership hereby accepts such Opco Interests as a capital
contribution from NBL Midstream and (e) any Option Units not purchased by the
Underwriters pursuant to the Underwriting Agreement. Notwithstanding any
provision of the limited liability company agreement of Opco currently in
effect, upon NBL Midstream’s contribution of such Opco Interests to the
Partnership, (i) the Partnership shall be bound by the limited liability company
agreement of Opco and be admitted as a member of Opco, (ii) NBL Midstream shall
and does hereby cease to be a member of Opco and shall thereupon cease to have
or exercise any right or power as a member of Opco and (iii) Opco shall be and
hereby is continued without dissolution.

2.8 Public Cash Contribution. The Parties acknowledge that, in connection with
the Offering, public investors, through the Underwriters, shall make a capital
contribution to the Partnership of $281.3 million in cash (the “IPO Proceeds”)
in exchange for 12,500,000 Common Units (the “Firm Units”) representing an
aggregate 39.3% limited partner interest in the Partnership, and new limited
partners are being admitted to the Partnership in connection therewith.

2.9 Payment of Transaction Expenses by the Partnership and Distribution of
Proceeds by the Partnership. The Parties acknowledge (a) the payment by the
Partnership, in connection with the closing of the Offering, of transaction
expenses of approximately $3.6 million (the “Transaction Expenses”), excluding
underwriting discounts of $16.2 million in the aggregate but including a
structuring fee of 0.65% of the gross proceeds of the Offering payable to
certain of the Underwriters (the “Structuring Fee”), and (b) the distribution by
the Partnership to NBL Midstream of $257.4 million, and, if applicable, when
available, the net proceeds from the exercise of the Underwriters’
Over-Allotment Option.

2.10 Redemption of the Original Limited Partner Interest from the Partnership
and Return of Initial Capital Contribution. The Partnership hereby redeems the
Original Limited Partner Interest acquired by NBL Midstream in Section 2.5 and
hereby refunds and distributes to NBL Midstream $980, made in connection with
the formation of the Partnership, along with any interest or other profit that
resulted from the investment or other use of such initial contribution.

 

7



--------------------------------------------------------------------------------

ARTICLE III

EXERCISE OF OVER-ALLOTMENT OPTION

If the Over-Allotment Option is exercised in whole or in part, the Underwriters
will contribute additional cash to the Partnership in exchange for up to an
additional 1,875,000 Common Units representing an aggregate 5.9% limited partner
interest in the Partnership (the “Option Units”) at the Offering price per
Common Unit set forth in the Registration Statement, net of underwriting
discounts and the Structuring Fee. Upon any exercise of the Over-Allotment
Option, the Partnership will distribute to NBL Midstream any net cash proceeds
from the sale of such Option Units. Upon the expiration of the Option Period,
any Option Units not purchased by the Underwriters pursuant to the Underwriting
Agreement will be issued as a Deferred Issuance to NBL Midstream as part of the
contribution transactions described in Section 2.7.

ARTICLE IV

FURTHER ASSURANCES

From time to time after the date hereof, and without any further consideration,
each of the Parties shall execute, acknowledge and deliver all such additional
instruments, notices and other documents, and will do all such other acts and
things, all in accordance with applicable law, as may be necessary or
appropriate to more fully and effectively carry out the purposes and intent of
this Agreement. Without limiting the generality of the foregoing, the Parties
acknowledge that the Parties have used their good faith efforts to identify all
of the assets contributed to the DevCos and NBL Midstream Holdings as required
in connection with this Agreement, including in the recitals hereto. However,
due to the age of some of the assets and the difficulties in locating
appropriate data with respect to some of the assets, it is possible that assets
intended to be contributed ultimately to the DevCos and NBL Midstream Holdings
were not identified and therefore are not included in the assets described
herein. It is the express intent of the Parties that the DevCos and NBL
Midstream Holdings own all assets necessary to operate the assets that are
identified in this Agreement, including in the recitals hereto. To the extent
that any assets were not identified but are necessary to the operation of the
assets that are so identified in this Agreement, including in the recitals
hereto, then the intent of the Parties is that all such unidentified assets are
intended to be conveyed to the DevCos and NBL Midstream Holdings pursuant to
this Agreement. If any such assets are identified at a later date, the Parties
shall take all appropriate action required in order to convey such assets to any
applicable DevCo or NBL Midstream Holdings. Further, to the extent that any
assets that are conveyed to any DevCo or NBL Midstream Holdings hereunder are
later identified by the Parties as assets that the Parties did not intend to
convey to any DevCo or NBL Midstream Holdings, the Parties shall take all
appropriate action required to convey such assets to the appropriate Noble
Entity.

Without limiting any liabilities or remedies of the Parties applicable under
this Agreement or any other agreements, if and to the extent that the valid,
complete and perfected transfer or assignment of any assets by any Party to any
other Party or the acquisition of any assets from any Party by any other Party
would be a violation of applicable law or require any

 

8



--------------------------------------------------------------------------------

additional consents, approvals or notifications in connection with the transfer
of such that have not been obtained or made by the Effective Time, then, unless
the Parties shall otherwise mutually determine, the transfer or assignment of
such assets shall be automatically deemed deferred and any such purported
transfer or assignment shall, to the fullest extent permitted by law, be null
and void until such time as all legal impediments are removed or such consents,
approvals and notifications have been obtained or made. Notwithstanding the
foregoing, in such event the Parties shall (a) hold such assets for the benefit
of the applicable Party, (b) not transfer or assign such assets, in whole or in
part, other than with the prior consent of the intended transferee, and (c) use
their respective reasonable best efforts to assure that the intended transferee
receives all of the benefits of the assets attempted to have been transferred to
such member until such time as the attempted transfer is complete, and the
intended transferee shall bear all costs associated with such assets (except
costs associated with the attempted transfer or perfecting such transfer, and
subject to offset of any benefits of the assets not received by the intended
transferee against associated costs incurred by the Parties) as if the transfer
had been valid and complete.

ARTICLE V

ORDER OF COMPLETION AND EFFECTIVENESS OF TRANSACTIONS; LIMITATIONS

5.1 Order of Completion of Transactions. The transactions provided for in
Article II shall be completed in the order and at the times set forth in Article
II. Following the completion of the transactions set forth in Article II, the
transactions provided for in Article III, if they occur, shall be completed.

5.2 Effectiveness of Transactions. Notwithstanding anything contained in this
Agreement to the contrary, none of the provisions of Sections 2.6 through 2.10
shall be operative or have any effect until the Effective Time, at which time
all such applicable provisions shall be effective and operative in accordance
with Section 5.1 without further action by any Party.

5.3 Limitations. Distributions made or to be made hereunder shall be subject to
the Delaware Partnership Act and the Delaware Limited Liability Company Act, as
applicable, notwithstanding any other provision of this Agreement.

ARTICLE VI

MISCELLANEOUS

6.1 Costs. Except for the Transaction Expenses set forth in Section 2.9, Noble
shall pay all expenses, fees and costs, including, but not limited to, all
sales, use and similar taxes arising out of the contributions, distributions,
conveyances and deliveries to be made under Article II and shall pay all
documentary, filing and recording, transfer, deed and conveyance taxes and fees
required in connection therewith. In addition, Noble shall be responsible for
all costs, liabilities and expenses (including court costs and reasonable
attorneys’ fees) incurred in connection with the implementation of any
conveyance or delivery pursuant to Article IV (to the extent related to any of
the contributions, distributions, conveyances and deliveries to be made under
Article II).

 

9



--------------------------------------------------------------------------------

6.2 Headings; References; Interpretation. All Article and Section headings in
this Agreement are for convenience only and shall not be deemed to control or
affect the meaning or construction of any of the provisions hereof. The words
“hereof,” “herein” and “hereunder” and words of similar import, when used in
this Agreement, shall refer to this Agreement as a whole, and not to any
particular provision of this Agreement. All references herein to Articles and
Sections shall, unless the context requires a different construction, be deemed
to be references to the Articles and Sections of this Agreement. All personal
pronouns used in this Agreement, whether used in the masculine, feminine or
neuter gender, shall include all other genders, and the singular shall include
the plural and vice versa. The use herein of the word “including” following any
general statement, term or matter shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation,” “but not limited to” or other words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that could reasonably fall within the
broadest possible scope of such general statement, term or matter.

6.3 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and permitted
assigns.

6.4 No Third Party Rights. The provisions of this Agreement are intended to bind
the Parties as to each other and are not intended to and do not create rights in
any other person or confer upon any other person any benefits, rights or
remedies, and no person is or is intended to be a third party beneficiary of any
of the provisions of this Agreement.

6.5 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all Parties had signed the same document. All
counterparts shall be construed together and shall constitute one and the same
instrument.

6.6 Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to the principles
of conflicts of law. EACH OF THE PARTIES HERETO AGREES THAT THIS AGREEMENT
INVOLVES AT LEAST U.S. $100,000.00 AND THAT THIS AGREEMENT HAS BEEN ENTERED INTO
IN EXPRESS RELIANCE UPON 6 Del. C. § 2708. EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES (i) TO BE SUBJECT TO THE JURISDICTION OF
THE COURTS OF THE STATE OF DELAWARE AND OF THE FEDERAL COURTS SITTING IN THE
STATE OF DELAWARE, AND (ii) TO THE EXTENT SUCH PARTY IS NOT OTHERWISE SUBJECT TO
SERVICE OF PROCESS IN THE STATE OF DELAWARE, TO APPOINT AND MAINTAIN AN AGENT IN
THE STATE OF DELAWARE AS SUCH PARTY’S AGENT FOR ACCEPTANCE OF LEGAL PROCESS AND
TO NOTIFY THE OTHER PARTIES OF THE NAME AND ADDRESS OF SUCH AGENT.

6.7 Severability. If any of the provisions of this Agreement are held by any
court of competent jurisdiction to contravene, or to be invalid under, the laws
of any political body having jurisdiction over the subject matter hereof, such
contravention or invalidity shall not invalidate the entire Agreement. Instead,
this Agreement shall be construed as if it did not contain the particular
provision or provisions held to be invalid and an equitable adjustment shall be
made and necessary provision added so as to give effect to the intention of the
Parties as expressed in this Agreement at the time of execution of this
Agreement.

 

10



--------------------------------------------------------------------------------

6.8 Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties. Each such
instrument shall be reduced to writing and shall be designated on its face as an
amendment to this Agreement.

6.9 Integration. This Agreement and the instruments referenced herein and in the
exhibits attached hereto supersede all previous understandings or agreements
among the parties, whether oral or written, with respect to the subject matter
of this Agreement and such instruments. This Agreement and such instruments
contain the entire understanding of the Parties with respect to the subject
matter hereof and thereof. There are no unwritten oral agreements between the
parties. No understanding, representation, promise or agreement, whether oral or
written, is intended to be or shall be included in or from part of this
Agreement unless it is contained in a written amendment hereto executed by the
parties hereto after the date of this Agreement.

6.10 Deed; Bill of Sale; Assignment. To the extent required and permitted by
applicable law, this Agreement shall also constitute a “deed,” “bill of sale” or
“assignment” of the assets and interests referenced herein.

[Remainder of page intentionally left blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties to this Agreement have caused it to be duly
executed as of the date first above written.

 

  NOBLE MIDSTREAM PARTNERS LP     By: Noble Midstream GP LLC, its general
partner       By:  

/s/ Terry R. Gerhart

        Terry R. Gerhart         Chief Executive Officer

 

Signature Page to Contribution, Conveyance and Assumption Agreement



--------------------------------------------------------------------------------

NOBLE MIDSTREAM GP LLC By:  

/s/ Terry R. Gerhart

Name:   Terry R. Gerhart Title:   Chief Executive Officer

 

Signature Page to Contribution, Conveyance and Assumption Agreement



--------------------------------------------------------------------------------

NOBLE MIDSTREAM SERVICES, LLC By:  

/s/ Terry R. Gerhart

Name:   Terry R. Gerhart Title:   Chief Executive Officer

 

Signature Page to Contribution, Conveyance and Assumption Agreement



--------------------------------------------------------------------------------

NBL MIDSTREAM, LLC By:  

/s/ Charles J. Rimer

Name:   Charles J. Rimer Title:   President

 

Signature Page to Contribution, Conveyance and Assumption Agreement



--------------------------------------------------------------------------------

NBL MIDSTREAM HOLDINGS LLC By:  

/s/ Charles J. Rimer

Name:   Charles J. Rimer Title:   President

 

Signature Page to Contribution, Conveyance and Assumption Agreement



--------------------------------------------------------------------------------

  COLORADO RIVER DEVCO GP LLC     By: Noble Midstream Services, LLC, its sole
member       By:  

/s/ Terry R. Gerhart

        Terry R. Gerhart         Chief Executive Officer

 

Signature Page to Contribution, Conveyance and Assumption Agreement



--------------------------------------------------------------------------------

  GREEN RIVER DEVCO GP LLC     By: Noble Midstream Services, LLC, its sole
member       By:  

/s/ Terry R. Gerhart

        Terry R. Gerhart         Chief Executive Officer

 

Signature Page to Contribution, Conveyance and Assumption Agreement



--------------------------------------------------------------------------------

  GUNNISON RIVER DEVCO GP LLC     By: Noble Midstream Services, LLC, its sole
member       By:  

/s/ Terry R. Gerhart

        Terry R. Gerhart         Chief Executive Officer

 

Signature Page to Contribution, Conveyance and Assumption Agreement



--------------------------------------------------------------------------------

  LARAMIE RIVER DEVCO GP LLC    

By: Noble Midstream Services, LLC, its sole member

      By:  

/s/ Terry R. Gerhart

        Terry R. Gerhart         Chief Executive Officer

 

Signature Page to Contribution, Conveyance and Assumption Agreement



--------------------------------------------------------------------------------

  SAN JUAN RIVER DEVCO GP LLC     By: Noble Midstream Services, LLC, its sole
member       By:  

/s/ Terry R. Gerhart

        Terry R. Gerhart         Chief Executive Officer

 

Signature Page to Contribution, Conveyance and Assumption Agreement



--------------------------------------------------------------------------------

  BLANCO RIVER DEVCO LP  

By: Blanco River DevCo GP, LLC, its general partner

 

By: Noble Midstream Services, LLC, its sole member

   

By:

 

/s/ Terry R. Gerhart

      Terry R. Gerhart       Chief Executive Officer

 

Signature Page to Contribution, Conveyance and Assumption Agreement



--------------------------------------------------------------------------------

  BLANCO RIVER DEVCO GP LLC  

By: Noble Midstream Services, LLC, its sole member

   

By:

 

/s/ Terry R. Gerhart

      Terry R. Gerhart       Chief Executive Officer

 

Signature Page to Contribution, Conveyance and Assumption Agreement



--------------------------------------------------------------------------------

NOBLE ENERGY, INC. By:  

/s/ Kenneth M. Fisher

Name:   Kenneth M. Fisher Title:   Executive Vice President and Chief Financial
Officer

 

Signature Page to Contribution, Conveyance and Assumption Agreement



--------------------------------------------------------------------------------

Exhibit A

Integrated Development Plan Areas

East Pony IDP

The East Pony IDP describes an area in Weld County, Colorado covering the
following Sections, Townships and Ranges:

 

Township

  

Range

  

Section(s)

T9N    R58W    ALL T9N    R59W    ALL T8N    R59W    ALL

Mustang IDP

The Mustang IDP describes an area in Weld County, Colorado covering the
following Sections, Townships and Ranges:

 

Township

  

Range

  

Section(s)

T4N

   R64W    1-3, 10-15, 22-27, 32-36

T4N

   R63W    2-11, 14-23, 26-35

T3N

   R63W    4-9, 16-21, 28-33

T3N

   R64W    ALL

T3N

   R65W    1-3, 10-15, 22-27, 34-36

T2N

   R64W    ALL

T2N

   R63W    3-9, 16-21, 28-33

T3N

   R65W    21, 28

Wells Ranch IDP

The Wells Ranch IDP describes an area in Weld County, Colorado covering the
following Sections, Townships and Ranges:

 

Township

  

Range

  

Section(s)

T7N

   R64W    31-36

T7N

   R63W    31-36

T7N

   R62W    31

T6N

   R64W    ALL

T6N

   R63W    ALL

T6N

   R62W    2-11, 14-23, 26-35

T5N

   R62W    2-11, 14-23

T5N

   R63W    ALL

T5N

   R64W    1-6, 10-15, 22-27, 34-36



--------------------------------------------------------------------------------

Northern Colorado

The phrase “Northern Colorado” refers to the East Pony IDP together with the
following areas in Weld County, Colorado, covering the following Sections,
Townships and Ranges:

 

Township

  

Range

  

Section(s)

T7N    59W    ALL T7N    62W    ALL (other than 31) T7N    63W    ALL T7N    64W
   ALL T8N    63W    ALL T8N    R58W    ALL T8N    R60W    ALL T8N    R61W   
ALL T8N    R62W    ALL T9N    R60W    ALL T9N    R61W    ALL 10N    58W    S/2
10N    60W    ALL 10N    61W    ALL